Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 1 of 17
                                                                             1


  1                   IN THE UNITED STATES DISTRICT COURT

  2                   FOR THE SOUTHERN DISTRICT OF TEXAS

  3                          CORPUS CHRISTI DIVISION

  4   UNITED STATES OF AMERICA                      2:02-cr-00216-1

  5
      VS.                                           April 9, 2007
  6                                                 Corpus Christi, Texas
                                                    8:32 a.m.
  7   ALFRED NMI BOURGEOIS
              Defendant
  8

  9
                              TELEPHONE CONFERENCE
 10
                     BEFORE THE HONORABLE JANIS GRAHAM JACK
 11
                          UNITED STATES DISTRICT JUDGE
 12
      APPEARANCES:
 13
      For the United States                   Patricia Hubert Booth, AUSA
 14                                           Office of the U. S. Attorney
                                              800 N. Shoreline Boulevard
 15                                           Suite 500
                                              Corpus Christi, Texas 78401
 16
      For the Defendant                       Michael Wiseman, AFPD
 17                                           Office of the Federal Public
                                                 Defender
 18                                           601 Walnut Street
                                              The Curtis Center
 19                                           Suite 545
                                              Philadelphia, Pennsylvania
 20                                               19106

 21   Court Clerk                             Sondra Scotch

 22   Electronic Recording Operator           Velma Gano
                                              U. S. District Clerk’s
 23                                              Office
                                              1133 N. Shoreline Blvd.
 24                                           Suite 208
                                              Corpus Christi, Texas 78401
 25
      Proceedings from official electronic sound recording;
      transcript produced by court approved transcriber.
      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 2 of 17
                                                                             2


  1               COURT CLERK:    The Court calls Criminal Action

  2   C-02-216 –

  3               THE COURT:    Ms. Scotch?

  4               COURT CLERK:    Yes -- yes, Your Honor.

  5               MS. BOOTH:    Good morning.    This is Patti Booth.

  6               THE COURT:    Ms. Booth, are you and I the “it”?

  7               MR. WISEMAN:    I’m here as well, Your Honor.

  8                    It’s Michael Wiseman.

  9               MS. BOOTH:    She was here, but –

 10               THE COURT:    I think we missed Sondra, because there –

 11               COURT CLERK:    Here I am.

 12                    Can you hear me?

 13               THE COURT:    I think she’s still on hold there.

 14               MS. BOOTH:    Maybe so.

 15               COURT CLERK:    Oh.

 16               MS. BOOTH:    You want me to call her on another line?

 17               THE COURT:    Why don’t you do that and see what’s

 18   happened?

 19               MS. BOOTH:    Okay.   Okay.

 20               THE COURT:    Because we have to get the AT&T operator

 21   back to call her.

 22               MS. BOOTH:    Yes, sir – yes, ma’am.

 23                    Just a minute.       Let me find my –

 24               COURT CLERK:    Can you hear me?

 25                    Hello.


      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 3 of 17
                                                                             3


  1              MS. BOOTH:    Hold on just one second.

  2              COURT CLERK:    Judge?

  3                    Judge, can you hear me?

  4              THE COURT:    How are you, Mr. Wiseman?

  5              MR. WISEMAN:     I’m fine, Your Honor.

  6                    Thank you.

  7              COURT CLERK:    They can’t hear me.

  8              THE COURT:    Good.

  9              MR. WISEMAN:    These – these calls always seem to

 10   present technical difficulties.

 11              THE COURT:    They usually go through pretty well

 12   really.

 13              MR. WISEMAN:    Oh, do they?     Yeah?

 14              THE COURT:    At least everybody else has the screwups

 15   before I get on the phone.

 16              MR. WISEMAN:    Well, I remember the last time we tried

 17   we were – they had the time difference for all –

 18         (Pause in the proceedings.)

 19              MS. BOOTH:    She says that we are recording and that

 20   she can hear you fine.

 21              THE COURT:    Oh, okay.    Well, then, we should continue

 22   on.

 23                    Mr. Wiseman, I think you wanted this conference?

 24              MS. BOOTH:     She says continue on.

 25              MR. WISEMAN:    Yes, Your Honor.      We had filed a motion


      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 4 of 17
                                                                                 4


  1   styled Petitioner’s Motion to Complete Record and Consolidate

  2   Brief in Support, and I believe Your Honor set this time,

  3   presumably, for the parties to state their positions.              I can

  4   start if you like, or if you want to hear from Ms. Booth.

  5              THE COURT:    Presumably for the time to do what?

  6              MR. WISEMAN:    For the parties to state their

  7   positions are going to be –

  8              THE COURT:    Oh, I’m sorry.     I thought you said,

  9   depositions.

 10              MR. WISEMAN:    Oh, no, no.     I’m sorry.

 11              THE COURT:    Oh, wait a minute.

 12              MR. WISEMAN:    Positions.

 13              THE COURT:    I thought you wanted the rest of the

 14   autopsy pictures from Jacarem.

 15              MR. WISEMAN:    Yes, that’s right, as well as some

 16   taped statements.

 17              THE COURT:    And play the CPS records.       I think I

 18   signed an order for the CPS records.

 19              MR. WISEMAN:    You did, and we are going to be down

 20   later this week to inspect them.

 21              THE COURT:    Right.

 22              MR. WISEMAN:    Pursuant to your order.

 23              THE COURT:    Did you have any objection, Ms. Booth, to

 24   that sentence?

 25              MS. BOOTH:    Well, Judge, the problem that I have is


      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 5 of 17
                                                                                 5


  1   that I waited Thursday to get this motion, and I never got it.

  2   It didn’t come in until late.         I got it this morning.       I was

  3   on religious leave on Friday.

  4              THE COURT:    Okay.

  5              MS. BOOTH:    I have – I found some things that are

  6   untrue in the motion, and that’s the problem I have with it.

  7              THE COURT:    Ms. Booth, you all have always given all

  8   discovery on earth, so I knew that there was – I just thought

  9   I would set it for a hearing.

 10              MS. BOOTH:    Right.

 11              THE COURT:    And he couldn’t have had any objections

 12   to the CPS records because we all looked at them together.

 13              MS. BOOTH:    Exactly.

 14              THE COURT:    I didn’t look at them, but you all looked

 15   at them in my Chambers together.

 16              MS. BOOTH:    Certainly.

 17              THE COURT:    And I – and I think it’s fair that they

 18   see those.

 19                    The problem that I have they say that I wouldn’t

 20   give them discovery.      Now, that’s not true.       I asked them to

 21   follow – in – our appellate people, Mr. Turner and Mr. Roberts

 22   asked that they follow the rules, that they file the

 23   appropriate motions so that we can check off everything as

 24   we – as we do this.

 25                    Now, I look at the motion, and there’s some


      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 6 of 17
                                                                               6


  1   misrepresentations in it, and I just want to clear it up.

  2              THE COURT:    That’s fine.

  3              MS. BOOTH:    They say that we did not – that the

  4   current counsel cannot assess the trial, counsel’s failure to

  5   secure the discovery.      In fact, if it – their failure to

  6   secure discovery, in fact, caused prejudice.

  7                    Well, we gave them every single thing that

  8   they’re asking for, has already been given to counsel.

  9              THE COURT:    Right.

 10              MS. BOOTH:    Total records.

 11              THE COURT:    I know that, and I realize that.          And

 12   that’s why I set the hearing so you can say that.

 13                    But I also realize that what Mr. Wiseman has the

 14   obligation to do is the records that Mr. Bourgeois, just

 15   like – and we all know this.

 16              MS. BOOTH:    Oh, certainly.

 17              THE COURT:    Just like Mr. Tinker and Mr. Gilmore, as

 18   you call him Atticus Finch, Ms. Booth.

 19              MS. BOOTH:    Well, see –

 20              THE COURT:    But – but what – what he’s got to do is

 21   look at the same material that Mr. Tinker and Mr. Gilmore

 22   looked at and see if there was some deficiency in the

 23   representations by failing to use Slide A instead of – or

 24   letting in Slide B.

 25              MS. BOOTH:    Right.


      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 7 of 17
                                                                             7


  1              THE COURT:    That kind of thing.

  2              MS. BOOTH:    And, Judge, I do not have a problem with

  3   that.   What I have a problem with is saying that they – that

  4   there was a time when the trial counsel did not have those.

  5   They took – we gave them total discovery.

  6              THE COURT:     I know that.

  7              MS. BOOTH:     And the record is real clear about that.

  8              THE COURT:    I know.

  9              MS. BOOTH:    Every single picture, every single thing

 10   that was done they had a copy of, and I want the record clear

 11   on that.

 12              MR. WISEMAN:    Your Honor, it’s just – I don’t want

 13   Ms. Booth to think we were just bandying about these

 14   suggestions.     I mean, we’re going by what’s in the files that

 15   we have obtained.      And I’m not doubting that counsel may have

 16   had an opportunity –

 17              THE COURT:    Right.

 18              MR. WISEMAN:    -- to look at this stuff.

 19              THE COURT:    And I just –

 20              MR. WISEMAN:    We’re sending it back.

 21              MS. BOOTH:    No, they had copies of it.       They had

 22   copies of it.

 23              MR. WISEMAN:    Your Honor, it’s not in their file;

 24   that’s the problem we have.

 25              THE COURT:    Well, that’s okay.


      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 8 of 17
                                                                             8


  1              MR. WISEMAN:    Yeah.

  2              THE COURT:    And that – and, you know, even if it’s

  3   not in their file, I can assure you that they had access to

  4   every single thing, and though – and if they chose not to copy

  5   it, that’s one thing.

  6              MS. BOOTH:    Well, we provided copies of everything.

  7              THE COURT:    I think you provided them to me with

  8   everything.

  9              MS. BOOTH:    Yes.     Yes, we provided copies.     Either we

 10   gave them – some of it was done just in hard photograph form.

 11   Some of it was done on CD form.

 12              THE COURT:    Right.

 13              MS. BOOTH:    And – but every single thing we had, they

 14   got a copy.

 15                    Now, the fact that this has gone through two

 16   sets of counsel, and this is the third set –

 17              THE COURT:    Now, that’s not anybody’s fault but mine,

 18   and I appointed these – all of these counsel.

 19              MS. BOOTH:    Well – and – and that’s wonderful for the

 20   Defense attorney – I mean, for the Defendant, and – but I just

 21   want the record clear, because there’s a misrepresentation in

 22   this – in this motion, and I want that cleared up.

 23              THE COURT:    Okay.

 24                    Would you like leave to file your Response on

 25   that?


      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 9 of 17
                                                                             9


  1              MS. BOOTH:    Yes, ma’am.    I sure would.

  2              THE COURT:    Just in case this actual phone conference

  3   is not enough.

  4              MS. BOOTH:    I really would like a little time to

  5   respond in writing to this – to this motion.

  6              THE COURT:    I’m going to let you supplement that, but

  7   I’m going to go ahead and let them have access because you

  8   don’t really have any objection to it anyway.

  9              MS. BOOTH:    No, I just have –

 10              THE COURT:    Your objection was to the wording in the

 11   motion.

 12              MS. BOOTH:    That is correct.

 13              THE COURT:    Which I, obvious- -- which I actually

 14   didn’t pay any attention to, because I’m not sure that they –

 15   that they would know exactly everything that Mr. Tinker and

 16   Mr. Gilmore looked at.       And, you know, they’re supposed to be

 17   finding any flaws that they possibly can.

 18              MS. BOOTH:    Right.

 19              THE COURT:    And I can’t fault them for that.

 20              MS. BOOTH:    No.

 21              MR. WISEMAN:    Your Honor, just, logistically, I

 22   appreciate the Court and Ms. Booth accommodating us on this –

 23              THE COURT:    All of this jacking around?

 24              MR. WISEMAN:    We’re going to have Mr. Abreu and

 25   Mr. McHugh, who are both from my office, and I believe


      DIGITAL SCROLL TRANSCRIPTION                                 281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 10 of 17
                                                                             10


   1   Ms. Suter, who’s a paralegal, are going to be in Corpus

   2   Christi starting tomorrow and Wednesday, and I was just

   3   wondering if maybe this material can be available for them on

   4   Wednesday.

   5             MS. BOOTH:    I – it can’t be available on Wednesday,

   6   Judge, because – and like I told them last week, I am taking

   7   my daughter to college on Wednesday.

   8             MR. WISEMAN:     Oh.

   9             MS. BOOTH:     And that day I won’t be here.

 10              MR. WISEMAN:     Okay.   That’s – that’s good news.      See

 11    you.

 12              THE COURT:    Congratulations on the good news.

 13              MS. BOOTH:    Well, thank you.

 14              THE COURT:    Would you mind, since they’re going to be

 15    here, I think they’re going to look through the CPS records.

 16              MR. WISEMAN:     That’s right.     And the autopsy photos

 17    that were part of the trial record as well.

 18              THE COURT:    Right.

 19                    Would you mind just filing before you leave then

 20    that CD under seal?

 21              MS. BOOTH:    Judge, now what they’re asking for –

 22              THE COURT:    Who are they asking for?

 23              MS. BOOTH:    They’re ask- -– it’s a huge amount of –

 24    and, see, we need to go back through that.          That’s why, Judge,

 25    I would like an opportunity to respond.


       DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 11 of 17
                                                                                11


   1               THE COURT:   You need to look at it first.       That’s a

   2   fact.

   3               MS. BOOTH:   I need to look at it.      I just got the

   4   motion this morning, and I waited on Thursday to get a copy of

   5   it, and –

   6               MR. WISEMAN:    Your Honor, this is all fine.          We can –

   7   we can make another trip.       I just thought if we were there –

   8               THE COURT:   I know that, but I think – I think –

   9               MR. WISEMAN:    Yeah.

 10                THE COURT:   -- that Ms. Booth is certainly allowed to

 11    look through and make sure –

 12                MR. WISEMAN:    Absolutely.

 13                THE COURT:   -- she’s got it all there.

 14                MR. WISEMAN:    Absolutely.

 15                MS. BOOTH:     Right.

 16                THE COURT:   So, there’s no slip up of any kind.

 17                     And you all can make another trip down and look

 18    at it.   I know you’re coming up to your deadline of filing

 19    your writ.

 20                MR. WISEMAN:    Yes, that’s – that is the problem.

 21                THE COURT:   And – yeah.      And I want to make sure that

 22    you have access to all that before your deadline.

 23                MR. WISEMAN:    Yes, indeed.

 24                THE COURT:     And I’m – I’m going to go ahead and grant

 25    your motion, not for the reasons that you set out, but –


       DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 12 of 17
                                                                             12


   1             MR. WISEMAN:     Okay.

   2             THE COURT:    -- because you need to have access to all

   3   these documents to evaluate.        I assume the big issue is

   4   ineffective assistance of counsel.

   5             MR. WISEMAN:     Yes, indeed.

   6                   So, we will be in touch with Ms. Booth about a

   7   convenient time for us –

   8             THE COURT:    Fine.

   9             MR. WISEMAN:     -- to review the materials.       And –

 10              THE COURT:    So, you all know how I stand in letting –

 11    in giving them access, and I know –

 12              MS. BOOTH:    Oh, sure.

 13              THE COURT:    -- she wouldn’t object to it anyway.         She

 14    just needs to be able to make sure it’s all there.

 15              MR. WISEMAN:     Yeah.    Yeah, I understand.

 16              MS. BOOTH:    Well, actually, this is the fourth set

 17    of – Jose Gonzalez Valle had a set.        Then we gave a set to

 18    John Gilmore and Mr. Tinker, and then the Appeals people had

 19    it, and then, this is the fourth set.

 20              THE COURT:    Just out of curiosity, have you asked for

 21    it from Mr. Gonzalez Valle and the appellate lawyers?

 22              MR. WISEMAN:     Yeah, we – we have gotten everybody’s

 23    prior files, and that’s –

 24              THE COURT:    Are they different at all?

 25              MR. WISEMAN:     Yeah, it’s not there.      I mean,


       DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 13 of 17
                                                                            13


   1   obviously, we would prefer to do it that way –

   2             THE COURT:    Okay.

   3             MR. WISEMAN:     -- to file a motion.

   4             THE COURT:    Okay.

   5             MR. WISEMAN:     And that’s the first thing we do is we

   6   look and see what we got in the – in the prior files.

   7             THE COURT:    Okay.

   8             MR. WISEMAN:     There was one other matter which I – I

   9   hope will not be controversial.

 10                    We were in touch with the Marshal Service in

 11    your court –

 12              THE COURT:    Right.

 13              MR. WISEMAN:     -- a Mr. Trevizo.

 14              THE COURT:    Yes, he’s our Deputy U. S. Marshal.

 15              MR. WISEMAN:     Yes.

 16                    And we had asked him for – well, he actually

 17    called us – like, the call at the prisoner tracking system –

 18             THE COURT:    Okay.

 19             MR. WISEMAN:     -- which contains transportation,

 20    medical and housing information, which he says is routinely

 21    provided, although – since he doesn’t really know who we are,

 22    he would require a Court order.

 23                    Could we, if Ms. Booth has no objection, file a

 24    proposed order –

 25              THE COURT:    Yes.


       DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 14 of 17
                                                                             14


   1              MR. WISEMAN:    -- and a brief motion for that?

   2              THE COURT:   Sure.

   3              MR. WISEMAN:    Okay.

   4                   Ms. Booth, do you have any objection that you

   5   can see?

   6              MS. BOOTH:   No.

   7              MR. WISEMAN:    No?    Okay.   Well, good.

   8              MS. BOOTH:   I don’t.

   9              MR. WISEMAN:    Okay.    We’ll get that –

 10               THE COURT:   I don’t know if you don’t what efforts

 11    the Marshal went to for Mr. Bourgeois to make sure he was –

 12    because he was not housed around locally.

 13               MR. WISEMAN:    Yes, I know that.

 14               THE COURT:   He wanted to make sure that his counsel

 15    were able to reach him at all times –

 16               MR. WISEMAN:    Yes.

 17               THE COURT:   -- prior to trial.

 18               MR. WISEMAN:    Yes.

 19               THE COURT:   So, they moved him to the courthouse, and

 20    he had fantastic food that was provided.         And he had 24-hour

 21    Marshals there.     So, the lawyers were always accessible.        And

 22    I had asked them to do it sometime before the trial.

 23               MR. WISEMAN:    Do you provide such food to out of town

 24    counsel as well?

 25               THE COURT:   I’m afraid you may come up short on that.


       DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 15 of 17
                                                                             15


   1               MR. WISEMAN:   Okay.     Well, I thought I’d ask.

   2                   Okay.    Well, we’ll get that motion e-filed this

   3   morning, and again, we appreciate both the Court and

   4   Ms. Booth’s consideration.

   5               THE COURT:   And, Ms. Booth, as soon as you get that

   6   e-filed – because I keep up pretty carefully about several

   7   times a day checking the e-filings –

   8               MS. BOOTH:   Uh-huh.

   9               THE COURT:   -- if you have any objection to that,

 10    would you let Ms. Scotch know, otherwise, I’ll probably just

 11    order generate the proposed order.

 12                MS. BOOTH:   Okay.     Yes, ma’am.

 13                MR. WISEMAN:   Okay.     Well, that’s all we have, Your

 14    Honor.

 15                THE COURT:   Fine.     Thank you –

 16                    And, Ms. Booth, where are you taking your

 17    daughter?

 18                MS. BOOTH:   Well, Judge, you – I hate to tell you

 19    this – she’s going up to try out for the dance team so that

 20    she can get a full ride up in – at Blinn.

 21                THE COURT:   Oh, that’s fantastic.

 22                MS. BOOTH:   It’s – there’s a national champion dance

 23    team.    I mean, every child is different, Judge.

 24                THE COURT:   Well, you – but you’ve always encouraged

 25    all your children.


       DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 16 of 17
                                                                            16


   1              MS. BOOTH:   That is – I have an artist that, you

   2   know, that goes to a different drummer, but – so, we’re going

   3   up to Blinn, and she’s trying out for the dance team on

   4   Wednesday.

   5              THE COURT:   Oh, good luck.

   6              MS. BOOTH:   Oh, well, thank you.

   7                   Thank you.

   8              MR. WISEMAN:    Yes, likewise.

   9              THE COURT:   Thank you all very much for calling in

 10    and working around the schedule and everything.           I appreciate

 11    it.

 12               MR. WISEMAN:    Not a problem.

 13                    Thank you, Your Honor.

 14               THE COURT:   Thank you all.

 15               MR. WISEMAN:    All right.    Okay.

 16               MS. BOOTH:   Thank you, Your Honor.

 17               THE COURT:   Bye-bye.

 18               MS. BOOTH:     Bye-bye.

 19          (Proceedings concluded at 8:45 a.m.)

 20

 21

 22

 23

 24

 25


       DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
Case 2:02-cr-00216 Document 695 Filed on 01/30/20 in TXSD Page 17 of 17
                                                                              17


   1                  IN THE UNITED STATES DISTRICT COURT

   2                   FOR THE SOUTHERN DISTRICT OF TEXAS

   3                          CORPUS CHRISTI DIVISION

   4

   5       I, Linda Griffin, court approved transcriber, certify that

   6   the foregoing is a correct transcript from the official

   7   electronic sound recording of the proceedings in the above-

   8   entitled matter.

   9

 10    /s/ Linda Griffin                                   January 29, 2020
       Linda Griffin                                             Date
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


       DIGITAL SCROLL TRANSCRIPTION                                281.382.9862
